Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 6 recite the limitation “the sliding block being disposed in the accommodating groove and further including two opposite side surfaces, ”which is unclear as the previous limitation claims the “sliding block including an accommodating groove”.  The accommodating groove cannot both be included as part of the sliding block and then being disposed in the accommodating groove.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US 20190361758; "Yamanaka") in view of   Kajiwara (JP 2021070462; “Kajiwara” translation provided for citations).
Claim 1. Yamanaka discloses a device (Fig. 1) for detecting states of a linear guideway (Fig. 1: rail 1 & moving member 2) [0023] the linear guideway (Fig. 1: rail 1 & moving member 2)  including a sliding block (Fig. 1: moving member 2) and a slide rail (Fig. 1: track member 1), the sliding block (Fig. 1: moving member 2) including an accommodating groove [Fig. 1: 4 side seals that wrap around the rail 1] for accommodating the slide rail (Fig. 1: track member 1), the sliding block (Fig. 1: moving member 2) being disposed in the accommodating groove [Fig. 1: 4 side seals that wrap around the rail 1]  and further including two opposite side surfaces (Fig. 1 track member 1 has two sides) [0024 side surfaces], the slide rail (Fig. 1: track member 1), including two opposite side surfaces [0024:  On both right and left side surfaces of the track member 1, there are formed two rolling surfaces 11 for the rolling elements] respectively corresponding to the two side surfaces [0026:  the main body member 21 forming the moving member 2 has a load rolling surface 23 opposed to the rolling surface 11 of the track member 1, and the rolling elements 6 roll between the rolling surface 11 of the track member 1 and the load rolling surface 23 of the main body 21 while bearing a load] of the sliding block (Fig. 1: moving member 2), and the device (Fig. 1) comprising: at least one sensor (Fig. 1: vibration sensor 35) located at the slide rail (Fig. 1: track member 1), and configured to detect vibration of the slide rail (Fig. 1: track member 1) to generate a sensing signal [0033:  The vibration sensor 35 is configured to detect an amplitude when the moving member 2 moves along the track member 1, and output the amplitude]; and an analysis processor (Fig. 3:  39  diagnosis processing unit)  communicatively connected  (Fig. 3:  vibration sensor 35 connected to processing unit 39)[0032] to the at least one sensor (Figs. 1 & 3:  vibration sensor 35) to determine occurrence of an abnormality according to a level of the sensing signal and at least one threshold [0033: Further, in the ROM of the diagnosis processing unit 39, threshold value data indicating an intensity level of vibration exhibited when the rolling guide device is operating normally is recorded in advance, and the diagnosis processing unit 39 compares the generated analysis data with the threshold value data read out from the ROM, to thereby determine, based on a result of the comparison, whether or not some trouble has occurred in the operation of the rolling guide device].  Yamanaka also discloses a vibration sensor 35 is fixed to an end portion of the track member 1 in a longitudinal direction thereof (e.g. it is not limited to a top surface mounting only to the direction on the sensor to measure in the longitudinal direction).  
Yamanaka does not explicitly disclose:
one sensor located at a position corresponding to the side surface of the slide rail.
Kajiwara teaches monitoring a rail condition for abnormalities [Abstract].  Kajiwara teaches a sensor (Fig. 3: vibration sensor 11) located at a position corresponding to the side surface of the rail (Fig. 2 rail) [0044:  Further, the mounting position of the acceleration sensor 11 is not limited to the top of the head 2a, and may be mounted on the bottom 2b of the rail 2 as shown in FIG. I don't mind. 431 Even when the acceleration sensor 11 is attached to such a position, it is preferable that the sensitivity direction of the acceleration sensor 11 is set so that vertical acceleration can be measured].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kajiwara’s arrangement of a vibration sensor on the side of a rail or at any location on the rail that couples the measuring axis of the sensor with the monitored vibrations as an arrangement for Yamanaka’s vibration sensor on a sliding rail because the vibration measurement adjacent the crown of the rail increases the accuracy of vibration measurement for top moving devices on the rail [0042 Kajiwara]. 
Claim 6. Yamanaka discloses a method for detecting states of a linear guideway [0009:  at is, the present invention relates to a state diagnosis system for a rolling guide device, and the rolling guide device includes], the linear guideway  (Fig. 1: rail 1 & moving member 2) [0023]  including a sliding block  (Fig. 1: moving member 2), and a slide rail (Fig. 1: track member 1), the sliding block (Fig. 1: moving member 2),  including an accommodating groove [Fig. 1: 4 side seals that wrap around the rail 1] for accommodating the slide rail (Fig. 1: track member 1), the sliding block  (Fig. 1: moving member 2), being disposed in the accommodating groove [Fig. 1: 4 side seals that wrap around the rail 1] and further including two opposite side surfaces [0024:  On both right and left side surfaces of the track member 1, there are formed two rolling surfaces 11 for the rolling elements], the slide rail (Fig. 1: track member 1)including two opposite side surfaces respectively corresponding to the two side surfaces [0026:  the main body member 21 forming the moving member 2 has a load rolling surface 23 opposed to the rolling surface 11 of the track member 1, and the rolling elements 6 roll between the rolling surface 11 of the track member 1 and the load rolling surface 23 of the main body 21 while bearing a load] of the sliding block  (Fig. 1: moving member 2), and the method comprising the following steps: (A) detecting [0033], by at least one sensor (Fig. 1: vibration sensor 35), vibration of the slide rail (Fig. 1: track member 1) to generate a sensing signal [0033: The vibration sensor 35 is configured to detect an amplitude when the moving member 2 moves along the track member 1, and output the amplitude], wherein the at least one sensor (Fig. 1: vibration sensor 35) is located at one end of the slide rail (Fig. 1: track member 1), and respectively located on surfaces of the slide rail (Fig. 1: track member 1); and (B) determining, by an analysis processor (Fig. 3:  39  diagnosis processing unit) (Fig. 3:  vibration sensor 35 connected to processing unit 39)[0032], occurrence of an abnormality according to a level of the sensing signal and at least one threshold [0033: Further, in the ROM of the diagnosis processing unit 39, threshold value data indicating an intensity level of vibration exhibited when the rolling guide device is operating normally is recorded in advance, and the diagnosis processing unit 39 compares the generated analysis data with the threshold value data read out from the ROM, to thereby determine, based on a result of the comparison, whether or not some trouble has occurred in the operation of the rolling guide device]. Yamanaka also discloses a vibration sensor 35 is fixed to an end portion of the track member 1 in a longitudinal direction thereof (e.g. it is not limited to a top surface mounting only to the direction on the sensor to measure in the longitudinal direction).  Yamanaka does not explicitly disclose:
the at least one sensor is located at one end of the slide rail and respectively located on or adjacent to at least one of the two side surfaces of the slide rail.
Kajiwara teaches monitoring a rail condition for abnormalities [Abstract].  Kajiwara teaches a sensor (Fig. 3: vibration sensor 11) at one end of the slide rail (Fig. 2 rail) and respectively located on or adjacent to at least one of the two side surfaces of the slide rail (Fig. 2 rail) [0044:  Further, the mounting position of the acceleration sensor 11 is not limited to the top of the head 2a, and may be mounted on the bottom 2b of the rail 2 as shown in FIG. I don't mind. 431 Even when the acceleration sensor 11 is attached to such a position, it is preferable that the sensitivity direction of the acceleration sensor 11 is set so that vertical acceleration can be measured].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kajiwara’s arrangement of a vibration sensor on the side of a rail or at any location on the rail that couples the measuring axis of the sensor with the monitored vibrations as an arrangement for Yamanaka’s vibration sensor on a sliding rail because the vibration measurement adjacent the crown of the rail increases the accuracy of vibration measurement for top moving devices on the rail [0042 Kajiwara].
Claims 4 & 9. Dependent on the device and the method for detecting the states of the linear guideway as respective claim 1 and claim 6.   Yamanaka  further discloses the number of the at least one sensor is singular (Figs. 1 & 3:  vibration sensor 35), and the step (B) includes the following steps: (B8) determining whether the level of the sensing signal [0033:  The vibration sensor 35 is configured to detect an amplitude when the moving member 2 moves along the track member 1, and output the amplitude] is greater than or equal to a first threshold; (B9), [0055:The generated first analysis data is compared with the first threshold value data (M12). When the first analysis data obtained in the first processing mode is larger than the first threshold value data as a result of the comparison, a damage could have occurred in any of the rolling surface 11 of the track member 1 and the load rolling surface 23 of the moving member 2]; when the level of the sensing signal is greater than or equal to the first threshold (Fig. 10:  M12), determining that an abnormality has occurred [0055: when the first analysis data obtained in the first processing mode is equal to or smaller than the first threshold value data, it is considered that a damage has not occurred in any of the rolling surface 11 of the track member 1 and the load rolling surface 23 of the moving member 2, and the diagnosis processing unit 39 finishes the diagnosis method].
Yamanaka does not explicitly disclose:
(B10) when the level of the sensing signal is less than the first threshold, comparing a first feature number of the sensing signal with a second threshold.
(B11) when the first feature number is greater than or equal to the second threshold, comparing the level of the sensing signal with a third threshold; and (B12) when the level of the sensing signal is greater than or equal to the third threshold, determining that an abnormality has occurred.
However, the courts have maintained that the optimizing repetitive portions or degrees such as repetitive threshold values to determine expected results repetitively  (see MPEP 2144.05 II (a) Optimization Within Prior Art Conditions or Through Routine Experimentation)
mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  

Specific to thresholds is the case Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324 (Fed. Cir. 2009) where in summary the court recognized a finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained. The step based on a comparison of a first thresholds results comparing the level of the sensing signal with a comparing a first feature number of the sensing signal with a second threshold (e.g. repeats the first threshold procedure with a second threshold as taught by Yamanaka step M12).   With Claims 4 & 9 the following limitation sets a first threshold and then a second threshold without a result other than to set a third threshold which is a repetitive thresholding with no criticality to the determination as the third threshold is the determination step. 

the first feature number is greater than or equal to the second threshold, comparing the level of the sensing signal with a third (e.g. repeats the second threshold procedure with a second threshold as taught by Yamanaka’s step M22); threshold; and when the level of the sensing signal is greater than or equal to the third threshold, determining that an abnormality has occurred (e.g. repeating  without discussion of criticality the equivalent of Yamanaka’s step M22 with another optimization threshold).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yamanaka’s thresholding to two levels to determine that an abnormality has occurred and then repeat a double thresholding because multi-step thresholding improves the quality of identifying the degree and/or type of abnormality by repeating Yamanaka’s thresholding and known threshold analysis step of identifying levels and types of abnormalities with repeated threshold levels.
Claims 5 & 10. Dependent on the device and the method for detecting the states of the linear guideway as respective claim 4 and claim 9.  Yamanaka further discloses the steps (B13) when the first feature number is less than the second threshold (M21), filtering the sensing signal to generate another sensing signal (T2), [0055:   The generated first analysis data is compared with the first threshold value data (M12). When the first analysis data obtained in the first processing mode is larger than the first threshold value data as a result of the comparison, a damage could have occurred in any of the rolling surface 11 of the track member 1 and the load rolling surface 23 of the moving member 2]; 
(B14) comparing a second feature number (M21 signal T2)  of the another sensing signal (T2) with the second threshold [0056:  the second analysis data corresponding to the data collection time period T2 is generated. The generated second analysis data is compared with the second threshold value data (M22). When it is determined that the second analysis data obtained in the second processing mode is smaller than the second threshold value data as a result of the comparison, it is considered that a damage, for example, flaking, has occurred in a part of the rolling surface 11 of the track member 1]; and 
(B15) when the second feature number is greater than (Fig. 10: M22) or equal to the second threshold, determining that an abnormality has occurred (Fig. 10: M24)[0057:  when the second analysis data obtained in the second processing mode is larger than the second threshold value data, it is considered that a damage, for example, flaking, has occurred in the load rolling surface 23 of the moving member 2. In this case, the diagnosis processing unit 39 issues an error signal indicating the damage of the moving member 2 to the user interface 40 (M24)].
Claims 2-3 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka  in view of Kajiwara and in further view of Matsumoto (JP 2008303953; “Matsumoto” translation provided for citations).

Claims 2 & 7. Dependent on the device and the method for detecting the states of the linear guideway as respective claim 1 and claim 6. Yamanaka does not explicitly disclose:
the number of the at least one sensor is two, the two sensors are respectively located on or adjacent to the two side surfaces of the slide rail, the sensing signals generated by the two sensors detecting the vibration of the slide rail are defined as a first sensing signal and a second sensing signal, and the step (B) comprises the following steps: (B1) determine whether a difference between a level of the first sensing signal and a level of the second sensing signal is greater than or equal to a first threshold; (B2) determining that an abnormality has occurred, when the difference between the level of the first sensing signal and the level of the second sensing signal is greater than or equal to the first threshold; (B3) when the difference between the first sensing signal and the second sensing signal is less than the first threshold. comparing a first feature number of the first sensing signal with a second threshold and comparing a second feature number of the second sensing signal with the second threshold by the analysis processor. 
(B4) when the first feature number and the second feature number are both greater than or equal to the second threshold, comparing the level of the first sensing signal with a third threshold and comparing the level of the second sensing signal with the third threshold by the analysis processor; and (B5) when the level of the first sensing signal or the second sensing signal is greater than or equal to the third threshold, determining, by the analysis processor, that an abnormality occurs.
With regard to 1)  Matsumoto teaches determining an abnormality in a 1 A linear motion device such as a linear guide device [0002].  Matsumoto further teaches the number of the at least one sensor is two (Fig. 7: vibration sensors 26a & 26b), the two sensors (Fig. 1: vibration sensors 26a & 26b)[0028],  are respectively located adjacent to the two side surfaces of the slide rail (Fig. 7: vibration sensors 26a & 26b are adjacent to the sides of rail 2), the sensing signals [0029: In addition, the abnormality determination device 20 of the present embodiment includes RMS values Xa and Xb, which are the square roots of the square mean values of the output signals Va and Vb of the vibration sensors 26a and 26b at predetermined time intervals (for example, one second). is provided between the vibration sensors 26a and 26b and the difference calculation means 21, respectively] generated by the two sensors (Fig. 7: vibration sensors 26a & 26b), detecting the vibration of the slide rail [0002: (e.g. detects abnormalities in the rails from vibration analysis)  Abnormalities such as separation of raceway grooves due to repeated stress generated during operation, damage to parts forming the circulation path, wear of raceway grooves due to poor lubrication, increase in sliding resistance due to contamination by foreign matter, etc. If left unattended, the linear motion device may be damaged, and the mechanical device using the linear motion device may be damaged, so early detection of abnormalities during operation is required] are defined as a first sensing signal (Va) and a second sensing signal (Vb), and the step (B) comprises the following steps: 
(B1) determine whether a difference [0033: When the RMS value Xa of the output signal Va with the increased amplitude is calculated by the calculating means 28, as shown in FIG. When the difference S between the RMS value Xb and the output signal Vb of the vibration sensor 26b attached to the side of the normal operation is obtained by the difference calculation means 21, as shown in FIG. When an abnormality occurs, the difference S becomes larger than the absolute value of the difference S, which facilitates the determination of the presence or absence of an abnormality using a threshold in the abnormality determination means 22]  between a level of the first sensing signal (Va) and a level of the second sensing signal (Vb) is greater than or equal to a first threshold (Fig. 9 threshold is dotted line) [0033-0034]; 
(B2) determining that an abnormality has occurred [0033], when the difference between the level of the first sensing signal (Va) and the level of the second sensing signal (Vb) is greater than or equal to the first threshold;
 (B3) [0033-0035]. when the difference between the first sensing signal (Va) and the second sensing signal (Vb) is less than the first threshold [0033]. comparing a first feature number (Xa) of the first sensing signal (Va) with a second threshold (Figs. 10a: Xa compared with broken line threshold)   and comparing a second feature number (Xb) of the second sensing signal (Vb) with the second threshold (Figs. 10b: Xb compared with broken line threshold)   and comparing a second feature number (Xb) )by the analysis processor (21 & 28 computing means)[0029- 0030:  The difference calculation means 21difference calculation means module on  the abnormality determination means personal computer 22]; 
(B4) when the first feature number and the second feature number are both greater than or equal to the second threshold [0032-0033:  1 FIG. 9A shows the output signal Va of the vibration sensor 26a (the dashed line indicates the output signal Va when there is no abnormality). 353 ), and FIG. 9B shows the output signal Vb of the vibration sensor 26b. 354 FIG. 10(a) shows the RMS value Xa of the output signal Va of the vibration sensor 26a (the dashed line indicates the RMS value Xa of the output signal Va when there is no abnormality). 357 ), and FIG. 9B shows the RMS value Xb of the output signal Vb of the vibration sensor 26b. [0033] 361 As shown in FIG. 9(a), the amplitude of the output signal Va when an abnormality has occurred is greater than the output signal Va when there is no abnormality (in a normal state) indicated by the dashed line].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Matsumoto’s double sensor arrangement and double signal  processing of the vibration data from a sliding rail as Yamanaka’s sensor arrangement  and processing because a double measurement of the sliding rail vibration increases the accuracy of measuring the vibration using the difference to cancels out the influence of the operating state from the output signals from the two operating state detecting means, and can detect the influence of changes in the operating state [Matsumoto 0010].  
With regard to 2) However, the courts have maintained that the optimizing repetitive portions or degrees such as repetitive threshold values to determine expected results repetitively  (see MPEP 2144.05 II (a) Optimization Within Prior Art Conditions or Through Routine Experimentation)
mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  

Specific to thresholds is the case Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324 (Fed. Cir. 2009) where in summary the court recognized a finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained. The step based on a comparison of a first thresholds results comparing the level of the sensing signal with a comparing a first feature number of the sensing signal with a second threshold. 
For Claims 2 & 7 the step (B4) based on a comparison of a first thresholds results, comparing the level of the first sensing signal with a third threshold (e.g. repeats Yamanaka’s as modified by  Matsumoto’s  second thresholding step M22 without indication of why a double thresholding arrives at the determination of an abnormality over a single comparison to a threshold)  and comparing the level of the second sensing signal with the third threshold by the analysis processor; and (B5) when the level of the first sensing signal or the second sensing signal is greater than or equal to the third threshold, determining, by the analysis processor, that an abnormality occurs (e.g. repeats Yamanaka’s M22 thresholding step without indication of why a double thresholding arrives at the determination of an abnormality over a single comparison to a threshold).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yamanaka’s repetitive thresholding to create a third repetitive threshold to determine  an abnormality because multi-step thresholding improves the quality of identifying the degree and/or type of abnormality by repeating Yamanaka’s thresholding and known threshold analysis step of identifying levels and types of abnormalities with repeated threshold levels. 

Claims 3 & 8. Dependent on the device and method for detecting the states of the linear guideway as claimed in respective claim 2 and claim 7.  Yamanaka does not explicitly disclose: 
the first feature number or the second feature number is less than the second threshold, the analysis processor performs filtering on the first sensing signal and the second sensing signal respectively to generate a third sensing signal and a fourth sensing signal, the analysis processor compares a third feature number of the third sensing signal with the second threshold, and compares a fourth feature number of the fourth sensing signal with the second threshold, and when the third feature number and the fourth feature number are both greater than or equal to the second threshold, the analysis processor determines that an abnormality occurs.
Matsumoto teaches determining an abnormality in a 1 A linear motion device such as a linear guide device [0002].  Matsumoto further teaches the first feature number (Va) or the second feature number (Vb) is less than the second threshold (Figs. 9)[0033:  As shown in FIG. 9(a), the amplitude of the output signal Va when an abnormality has occurred is greater than the output signal Va when there is no abnormality (in a normal state) indicated by the dashed line]., the analysis processor (21 & 28 computing means)[0029- 0030: The difference calculation means 21difference calculation means module on  the abnormality determination means personal computer 22]; performs filtering  [0029:  the abnormality determination device 20 of the present embodiment includes RMS values Xa and Xb, which are the square roots of the square mean values of the output signals Va and Vb of the vibration sensors 26a and 26b at predetermined time intervals (for example, one second). is provided between the vibration sensors 26a and 26b and the difference calculation means 21] on the first sensing signal (Va) and the second sensing signal (Vb) respectively to generate a third sensing signal (Xa) and a fourth sensing signal (Xb), the analysis processor (21 & 28 computing means)[0029- 0030:  The difference calculation means 21difference calculation means module on  the abnormality determination means personal computer 22]; compares a third feature number (Xa) of the third sensing signal (Va) with the second threshold (FIG. 10a compared to dashed line threshold), and compares a fourth feature (Xb) number of the fourth sensing signal (Vb) with the second threshold (Fig. 10b compared to dashed line threshold), and when the third feature number (Xa) and the fourth feature number (Xb) are both greater than or equal to the second threshold (Fig. 10a & b), the analysis processor (21 & 28 computing means determines that an abnormality occurs [0033: When the RMS value Xa of the output signal Va with the increased amplitude is calculated by the calculating means 28, as shown in FIG. When the difference S between the RMS value Xb and the output signal Vb of the vibration sensor 26b attached to the side of the normal operation is obtained by the difference calculation means 21, as shown in FIG. The difference S at the time of occurrence of an abnormality becomes larger than the absolute value of the difference S, and the abnormality determination means 22 can easily determine whether or not there is an abnormality using a threshold value].
Matsumoto teaches determining an abnormality in a 1 A linear motion device such as a linear guide device [0002].  Matsumoto further teaches the number of the at least one sensor is two (Fig. 7: vibration sensors 26a & 26b), the two sensors (Fig. 1: vibration sensors 26a & 26b)[0028],  are respectively located adjacent to the two side surfaces of the slide rail (Fig. 7: vibration sensors 26a & 26b are adjacent to the sides of rail 2), the sensing signals [0029: In addition, the abnormality determination device 20 of the present embodiment includes RMS values Xa and Xb, which are the square roots of the square mean values of the output signals Va and Vb of the vibration sensors 26a and 26b at predetermined time intervals (for example, one second). is provided between the vibration sensors 26a and 26b and the difference calculation means 21, respectively] generated by the two sensors (Fig. 7: vibration sensors 26a & 26b), detecting the vibration of the slide rail [0002: (e.g. detects abnormalities in the rails from vibration analysis)  Abnormalities such as separation of raceway grooves due to repeated stress generated during operation, damage to parts forming the circulation path, wear of raceway grooves due to poor lubrication, increase in sliding resistance due to contamination by foreign matter, etc. If left unattended, the linear motion device may be damaged, and the mechanical device using the linear motion device may be damaged, so early detection of abnormalities during operation is required] are defined as a first sensing signal (Va) and a second sensing signal (Vb), and the step (B) comprises the following steps: (B1) determine whether a difference [0033: When the RMS value Xa of the output signal Va with the increased amplitude is calculated by the calculating means 28, as shown in FIG. When the difference S between the RMS value Xb and the output signal Vb of the vibration sensor 26b attached to the side of the normal operation is obtained by the difference calculation means 21, as shown in FIG. When an abnormality occurs, the difference S becomes larger than the absolute value of the difference S, which facilitates the determination of the presence or absence of an abnormality using a threshold in the abnormality determination means 22]  between a level of the first sensing signal (Va) and a level of the second sensing signal (Vb) is greater than or equal to a first threshold [0033-0034]; (B2) determining that an abnormality has occurred [0033-0034];, when the difference between the level of the first sensing signal (Va) and the level of the second sensing signal (Vb) is greater than or equal to the first threshold; (B3) [0033-0035]. when the difference between the first sensing signal (Va) and the second sensing signal (Vb) is less than the first threshold [0033]. comparing a first feature number (Xa) of the first sensing signal (Va) with a second threshold (Figs. 10a: Xa compared with broken line threshold) and comparing a second feature number (Xb) of the second sensing signal (Vb) with the second threshold (Figs. 10b: Xb compared with broken line threshold) and comparing a second feature number (Xb) by the analysis processor (21 & 28 computing means)[0029- 0030:  The difference calculation means 21difference calculation means module on  the abnormality determination means personal computer 22]; (B4) when the first feature number and the second feature number are both greater than or equal to the second threshold [0032-0033: 1 FIG. 9A shows the output signal Va of the vibration sensor 26a (the dashed line indicates the output signal Va when there is no abnormality). 35 ), and FIG. 9B shows the output signal Vb of the vibration sensor 26b. 354 FIG. 10(a) shows the RMS value Xa of the output signal Va of the vibration sensor 26a (the dashed line indicates the RMS value Xa of the output signal Va when there is no abnormality). 357), and FIG. 9B shows the RMS value Xb of the output signal Vb of the vibration sensor 26b. [0033] 361 As shown in FIG. 9(a), the amplitude of the output signal Va when an abnormality has occurred is greater than the output signal Va when there is no abnormality (in a normal state) indicated by the dashed line]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Matsumoto’s double sensor arrangement and double signal  processing of the vibration data from a sliding rail as Yamanaka’s sensor arrangement  and processing because a double measurement of the sliding rail vibration increases the accuracy of measuring the sliding rail vibration by ensuring measurements are not  influenced by a single faulty sensor and reflects only changes in the operating state of the device [Matsumoto 0010].  


Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20210372477  
Namiki; Akihiko  
Vibration sensor
US 20020129508  
Blattner, Peter   .
Location sensor on the side of slide rail
JP 2021070462  
TANAKA HIROBUMI  
Side installation of accelerometer on slide rail
JP 2019127951  
KUBOTA YUJI  
Processing of vibration data of linear guideway rail


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856